       Case 1:20-cv-03611-JGK Document 115 Filed 07/10/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

1199SEIU UNITED HEALTHCARE WORKERS
  EAST,

                         Petitioner,
           -against-                                   Civil Action No.:
                                                     1:20-cv-03611 (JGK)
PSC COMMUNITY SERVICES, NEW PARTNERS, INC.
d /b/a PARTNERS IN CARE, STELLA ORTON HOME
CARE AGENCY, RICHMOND HOME NEEDS,               DECLARATION OF
SUNNYSIDE HOME CA RE PROJECT, SUNNYSIDE         FELICE B. EKELMAN, ESQ.
CITYWIDE HOME CARE, FAMILY HOME CARE OF         IN OPPOSITION TO NON-
BROOKLYN AND QUEENS, CARE AT HOME,              PARTY COUNSEL’S
CHINESE-AMERICAN PLANNING COUNCIL HOME          MOTION TO DISMISS THE
ATTENDANT PROGRAM, UNITED JEWISH COUNCIL        PETITION
OF THE EAST SIDE HOME ATTENDANT SERVICE
CORP., THE FIRST CHINESE PRESBYTERIAN
COMMUNITY AFFAIRS HOME ATTENDANT CORP.,
AZOR HOME CARE, BUSHWICK STUYVESANT
HEIGHTS HOME ATTENDANT, INC., CA BS
HOMECARE, RIVERSPRING LICENSED HOME CARE
SERVICES AGENCY, INC., ST. NICHOLAS HUMAN
SUPPORTS CORP., WARTBURG, ALLIANCE FOR
HEALTH, INC., REGION CARE, INC., SPECIAL
TOUCH HOME CARE SERVICES, INC., RAIN, INC.,
PRESTIGE HOME CARE, INC., PRESTIGE HOME
ATTENDANT, INC. d/ b/a ALL SEASON HOME
ATTENDANT, PERSONAL TOUCH HOME CARE OF
N.Y., INC., PRIORITY HOME SERVICES, PREMIER
HOME HEALTH CARE, INC., BRONX JEWISH
COMMUNITY COUNCIL HOME ATTENDANT
SERVICES,     CIDNY    INDEPENDENT    LIVING
SERVICES,     HOME    CARE   SERVICES    FOR
INDEPENDENT LIVING, NEW YORK FOUNDATION
FOR SENIOR CITIZENS HOME ATTENDANT
SERVICES,      COOPERATIVE     HOME     CARE
ASSOCIATES, RISEBORO HOME CARE, INC., FEGS
HOME ATTENDANT SERVICES, HOME HEALTH
MANAGEMENT        SERVICES,   INC.,  SCHOOL
SETTLEMENT       HOME    ATTENDANT     CORP.,
ROCKAWAY HOME ATTENDANT, BRONXWOOD
HOME FOR THE AGED, INC., ACCENTCARE OF NY,
INC., ISABELLA VISITING CARE, INC., SOCIAL
CONCERN COMMUNITY DEVELOPMENT CORP.,
ABC HEALTH SERVICES REGISTRY, ALLIANCE


                                       1
         Case 1:20-cv-03611-JGK Document 115 Filed 07/10/20 Page 2 of 3




HOME SERV ICES, collectively identified by the
Arbitrator as the "HOME HEALTH CARE AGENCIES",

                                Respondents.

               I, FELICE B. EKELMAN, an attorney in good standing, admitted to practice

before the courts of the State of New York, declare:

               1.      I am a Principal of the law firm Jackson Lewis P.C., counsel of record for

Respondents Alliance for Health, Inc. and The First Chinese Presbyterian Community Affairs

Home Attendant Corporation in the above-captioned actions. As such, I am fully familiar with

the facts set forth herein and make this Declaration in Opposition to Non-Party Counsel’s Motion

to Dismiss the Petition.

               2.      Attached hereto as Exhibit “A” is a true and correct copy of a

correspondence to Arbitrator Scheinman dated April 22, 2020.

               3.      Attached hereto as Exhibit “B” is a true and correct copy of a so-ordered

stipulation between Alliance and 1199SEIU United Healthcare Workers East (“1199” or the

“Union”).

               4.      Attached hereto as Exhibit “C” is a true and correct copy of the docket of

Eugenia Barahona Alvarado, et al. v. Alliance for Health, Inc., Index No. 155417/2018 in the

Supreme Court of the State of New York, County of New York.

               5.      Attached hereto as Exhibit “D” is a true and correct copy of the March 5,

2019 Notice of Entry filed in Eugenia Barahona Alvarado, et al. v. Alliance for Health, Inc., No.

155417/2018 (Sup. Ct. N.Y. March 5, 2019).

               6.      Attached hereto as Exhibit “E” is a true and correct copy of the June 25,

2019 First Department Appellate Decision in Eugenia Barahona Alvarado, et al. v. Alliance for

Health, Inc., No. 155417/2018 (App. Div. June 25, 2019).

                                                2
           Case 1:20-cv-03611-JGK Document 115 Filed 07/10/20 Page 3 of 3




                  7.     Attached hereto as Exhibit “F” is a true and correct copy of the January

13, 2020 Decision and Order in Eugenia Barahona Alvarado, et al. v. Alliance for Health, Inc.,

No. 155417/2018 (Sup. Ct. N.Y. Jan. 13, 2020).

                  8.     Attached hereto as Exhibit “G” is a true and correct copy of the docket of

Alvaro Ramirez Guzman, et al. v. The First Chinese Presbyterian Community Affairs Home

Attendant Corp., No. 0157401/2016 in the Supreme Court of the State of New York, County of

New York.

                  9.     Attached hereto as Exhibit “H” is a true and correct copy of the April 5,

2019 Decision and Order in Alvaro Ramirez Guzman, et al. v. The First Chinese Presbyterian

Community Affairs Home Attendant Corp., No. 0157401/2016 (Sup. Ct. N.Y. Apr. 5, 2019).

                  10.    Attached hereto as Exhibit “I” is a true and correct copy of the January 13,

2020 Decision and Order in Alvaro Ramirez Guzman, et al. v. The First Chinese Presbyterian

Community Affairs Home Attendant Corp., No. 0157401/2016 (Sup. Ct. N.Y. Jan. 13, 2020).

                  11.    Attached hereto as Exhibit “J” is a true and correct copy of the May 21,

2020 Decision and Order in Alvaro Ramirez Guzman, et al. v. The First Chinese Presbyterian

Community Affairs Home Attendant Corp., No. 0157401/2016 (Sup. Ct. N.Y. May 20, 2020).

                  This declaration is made pursuant to 28 U.S.C. § 1746. I declare under penalty of

perjury that the foregoing is true and correct.

                  Executed on the 10th day of July, 2020.


                                                       /s/ Felice B. Ekelman
                                                           Felice B. Ekelman

4827-0923-4114, v. 1




                                                  3
